
	
		II
		110th CONGRESS
		2d Session
		S. 3734
		IN THE SENATE OF THE UNITED STATES
		
			December 11
			 (legislative day, December 10), 2008
			Mr. Ensign (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To ratify a water settlement agreement affecting the
		  Pyramid Lake Paiute Tribe, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pyramid Lake Paiute Tribe Fish
			 Springs Ranch Settlement Act.
		2.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means the agreement entitled Fish Springs
			 Ranch Water Rights Settlement Agreement and dated May 20, 2007
			 (including any amendments and exhibits to that agreement).
			(2)Environmental
			 impact statementThe term environmental impact
			 statement means the final environmental impact statement for the North
			 Valleys Rights-of-Way Projects prepared by the Bureau of Land Management (70
			 Fed. Reg. 68473).
			(3)Final payment
			 dateThe term final payment date means the date on
			 which Fish Springs pays to the Tribe the final installment amount, as provided
			 in the Agreement.
			(4)Fish
			 SpringsThe term Fish Springs means the Fish Springs
			 Ranch, LLC, a Nevada limited liability company (or a successor in
			 interest).
			(5)Project
				(A)In
			 generalThe term Project means the project for
			 pumping and transfer by Fish Springs of not more than 8,000 acre-feet of
			 groundwater per year, as described in the environmental impact statement and
			 the record of decision.
				(B)InclusionThe
			 term Project includes the pumping and transfer of not more than
			 5,000 acre-feet of groundwater per year (in addition to the acre-feet referred
			 to in subparagraph (A)) in accordance with the Agreement, including the
			 acquisition by Fish Springs of the rights and approval to pump that groundwater
			 in accordance with Federal and State law.
				(C)ExclusionsThe
			 term Project does not include—
					(i)the
			 project proposed by Intermountain Water Supply, Ltd., and described in the
			 environmental impact statement; or
					(ii)any other
			 project or activity not otherwise specified in this Act.
					(6)Record of
			 decisionThe term record of decision means the
			 public record of the decision of the District Manager of the Bureau of Land
			 Management for the State of Nevada issued on May 31, 2006, regarding the
			 environmental impact statement and the Project.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)TribeThe
			 term Tribe means the Pyramid Lake Paiute Tribe of Indians
			 organized under section 16 of the Act of June 18, 1934 (commonly known as the
			 Indian Reorganization Act) (25 U.S.C. 476).
			3.Ratification of
			 Agreement
			(a)In
			 generalExcept as provided in subsection (c), and except to the
			 extent that a provision of the Agreement conflicts with this Act,
			 notwithstanding any other provision of Federal or tribal law, the Agreement is
			 ratified.
			(b)Execution of
			 AgreementThe Secretary shall execute the obligations of the
			 Secretary under the Agreement (including any exhibit to the Agreement requiring
			 the signature of the Secretary) in accordance with this Act.
			(c)Exceptions
				(1)Choice of
			 lawNotwithstanding any provision of the Agreement, the Agreement
			 and this Act shall be governed by applicable Federal law and Nevada State
			 law.
				(2)Waiver and
			 retention of claimsNotwithstanding any provision of the
			 Agreement, any waiver or retention of a claim by the Tribe or the United States
			 on behalf of the Tribe relating to the Agreement shall be carried out in
			 accordance with section 4.
				(d)Environmental
			 compliance
				(1)No major
			 Federal actionThe execution of the Agreement by the Secretary
			 pursuant to this Act shall not be considered to be a major Federal action under
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(2)Compliance
			 activitiesThe Secretary shall carry out all required Federal
			 environmental compliance activities in executing the Agreement.
				(e)Compliance with
			 applicable lawThis section and the Agreement shall be considered
			 to be in accordance with all applicable requirements of section 2116 of the
			 Revised Statutes (25 U.S.C. 177).
			4.Waiver and
			 releases of claims
			(a)Release of
			 claims against Fish SpringsIn executing the Agreement pursuant
			 to this Act, the Tribe and the Secretary, acting on behalf of the Tribe, shall
			 waive and release all claims against Fish Springs—
				(1)for damage, loss,
			 or injury to water rights or claims of interference with or diversion or taking
			 of water rights (including claims for injury to land resulting from such a
			 damage, loss, injury, interference, diversion, or taking under the Agreement)
			 relating to the use of water by Fish Springs under the Agreement for the
			 Project; or
				(2)relating in any
			 manner to the negotiation or adoption of the Agreement.
				(b)Release of
			 claims against United StatesIn carrying out the Agreement, the
			 Tribe shall waive and release any claim of the Tribe against the United States
			 (including all employees and agents of the United States) relating in any
			 manner to—
				(1)damage, loss, or
			 injury to water, water rights, land, or any other resource due to loss of water
			 or water rights (including damage, loss, or injury to hunting, fishing,
			 gathering, or cultural rights due to loss of water or water rights, claims
			 relating to interference with or diversion or taking of water or water rights,
			 and claims relating to a failure to protect, acquire, replace, or develop
			 water, water rights, or water infrastructure) due to use of water by Fish
			 Springs under the Agreement for the Project;
				(2)the record of
			 decision, the environmental impact statement, or the Agreement; or
				(3)the negotiation,
			 execution, or adoption of the Agreement or this Act, including—
					(A)the use by the
			 Tribe of funds paid to the Tribe under the Agreement; and
					(B)the acquisition
			 and use by the Tribe of land under the Agreement.
					(c)Effectiveness
			 of waivers and releases
				(1)Claims against
			 Fish SpringsThe waivers and releases under subsection (a) shall
			 take effect on the final payment date.
				(2)Claims against
			 United StatesA waiver or release under subsection (b) shall take
			 effect on the date on which the Tribe executes the waiver or release.
				(d)Retention of
			 claims by United States and TribeThe Tribe and the Secretary,
			 acting on behalf of the Tribe, shall retain—
				(1)all claims for
			 enforcement of the Agreement or this Act through such legal and equitable
			 remedies as are available in the appropriate United States court;
				(2)subject to the
			 right of Fish Springs to carry out the Project, the right to assert and protect
			 any right of the Tribe to surface or groundwater or any other trust
			 resource;
				(3)all rights to
			 claim or acquire a water right in accordance with applicable law, and to use
			 and protect any water right acquired after the date of enactment of this Act,
			 that is not in conflict with the Agreement and this Act;
				(4)all claims
			 relating to activities affecting the quality of water, including any claim of
			 the Tribes under—
					(A)the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.) (including claims for damages to natural resources);
					(B)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
					(C)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.); or
					(D)a regulation
			 implementing an Act referred to in subparagraphs (A) through (C); and
					(5)all rights,
			 remedies, privileges, immunities, and authorities not specifically waived and
			 released pursuant to this Act.
				5.Satisfaction of
			 claimsThe benefits provided
			 to the Tribe under the Agreement and this Act shall be considered to be full
			 satisfaction of all claims of the Tribe and the United States waived and
			 released pursuant to section 4.
		6.Beneficiaries to
			 Agreement
			(a)RequirementThe parties to the Agreement shall be the
			 only beneficiaries of the Agreement.
			(b)ProhibitionNothing in the Agreement or this Act
			 provides to any individual or entity third-party beneficiary status relating to
			 the Agreement.
			7.JurisdictionA civil action relating to the enforcement
			 of the Agreement shall be filed in the United States District Court for the
			 District of Nevada.
		8.Miscellaneous
			 provisions
			(a)Truckee-Carson-Pyramid
			 Lake Water Rights Settlement ActNothing in this Act affects any
			 right or interest recognized or established in the Truckee-Carson-Pyramid Lake
			 Water Rights Settlement Act (Public Law 101–618; 104 Stat. 3294).
			(b)No
			 establishment of standardNothing in this Act establishes a
			 standard for the quantification of a Federal reserved water right or any other
			 claim of an Indian tribe other than the Tribe in any other judicial or
			 administrative proceeding.
			(c)Other
			 claimsNothing in the Agreement or this Act quantifies or
			 otherwise adversely affects any water right, claim or entitlement to water, or
			 any other right of any Indian tribe, band, or community other than the
			 Tribe.
			9.Nullification
			 dateIf the Tribe fails to
			 execute any waiver or release described in section 4(b) by the date that is 90
			 days after the date of enactment of this Act, the Agreement shall be null and
			 void.
		
